IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40341
                         Summary Calendar
                        __________________


FRANKIE DON HUIE,

                                     Petitioner-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                     Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 3:94-CV-49
                        - - - - - - - - - -
                          October 22, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Texas prisoner Frankie Don Huie, # 335113, appeals the

district court's denial of his 28 U.S.C. § 2254 petition.    Huie

argues that his trial attorney was ineffective for failing to

object to testimony concerning an extraneous offense or request a

limiting instruction, attack the credibility of a prosecution



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40341
                                -2-

witness, and conduct an adequate pre-trial investigation and that

counsel's cumulative trial errors caused Huie's trial to be

fundamentally unfair. Having reviewed the record, we conclude

that Huie has failed to show ineffective assistance of counsel.

Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).

     For the first time on appeal, Huie argues that counsel

failed to interview his neighbors, call several witnesses, hire a

firearms expert, argue to the jury that Huie's son mistakenly

left the murder weapon loaded, or file an appeal after

contracting to do so.   Huie further implies that the State

withheld exculpatory evidence in violation of Brady v. Maryland,

373 U.S. 83, 87 (1963).   He has not shown that these issues meet

the standard for plain error.    See Highlands Ins. v. National

Union Fire Ins., 27 F.3d 1027, 1031-32 (5th Cir. 1994), cert.

denied, 115 S. Ct. 903 (1995).

     Huie’s motion for appointed counsel is DENIED, and the

dismissal of his § 2254 petition is AFFIRMED.